 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Rakesh Patel,                                   No. CV-19-04983-PHX-GMS
10                   Plaintiff,                      ORDER
11   v.
12   Medical Diagnostic Imaging Group Limited,
     et al.,
13
                     Defendants.
14
15
16         In light of the filing of Plaintiff’s First Amended Complaint (Doc. 50), the Court

17   finds Defendants’ Motion to Dismiss or, in the alternative, for Summary Judgment (Doc.
18   33) moot. Accordingly,

19         IT IS ORDERED finding the Motion to Dismiss (Doc. 33) moot.

20         Dated this 17th day of December, 2019.
21
22
23
24
25
26
27
28
